DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 10/26/2021.
	Claims 1-8 and 10-20 are pending.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered.
Applicant incorporated a previously objected claim (allowable subject matter) into independent claims 1, 11 and 17.
Claims 1-8 and 10-20 are allowed over the prior art.
The discovered prior art do not teach the claim limitations of “schedule commands with a given state to particular pipelined execution lanes of the plurality of compute resources; and in response to determining a rescheduling condition is satisfied, cause overwriting of at least a portion of one or more of the local memories before access by one or more pipelined execution lanes of the plurality of compute resources”.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193